DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made to the amendment received 3/15/2021.
Claims 1 and 16-17 have been amended. Claim 3 and 5-6 have been cancelled. Claim 28-29 have been added. Claims 1-2, 4 and 7-29 are pending and addressed below. 
Information Disclosure Statement
The information disclosure statement filed 12/10/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Applicant is encouraged to provide a copy of non-patent literature publications by Hong-Xia, Kashima, Li, Lipke, Ogura, Parker, Skitzki, Smith, and Tonomura. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7-10, 13-18, 20, 22, and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deem (U.S. PGPub. No. 20100114086) in view of Coughlin (Non-Patent Literature, Common Causes of Pain in the Forefoot in Adults).
Regarding claim 1, Deem teaches said method comprising administering microwave energy to said subject, (Para. 0003) wherein the microwave energy is administered at a level levels between 300MHz and 20 GHz (Para. 0109). One of ordinary skill in the art would recognize these levels as “sub-curative to the dermatological disease and/or condition,” since Deem is applying the same level of energy as disclosed in the specification, thus treating pain to the same extend as the instant application. 
Deem further teaches the dermatological disease and/or condition consisting of at least one of a wart, a tumor, a papilloma infection, an HPV associated/positive cancer, a verruca, a corn, a callus, a neurovascular corn, an intractable plantar keratosis (IPK) or a porokeratosis (Para. 0092; treatment for warts) and one of ordinary skill in the art would recognize that HPV commonly causes warts. Additionally, Deem teaches targeting sweat glands to treat actinic keratosis (Para. 0092), showing improved tissue results after receiving microwave application 
Although Deem teaches treating dermatological diseases, Deem does not explicitly disclose the dermatological disease causing pain in a subject. However, in related dermatological art, Coughlin teaches IPK causing pain (Page 783-784). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Deem based on the teachings of Coughlin to incorporate “treating pain in a subject”, since it has been established that keratosis causes pain. Thus, by reducing the condition of keratosis within a week, as taught by Deem, the pain associated with keratosis is also reduced within a week. 
Regarding claim 2, the Deem/Coughlin combination teaches:
The method of claim 1, (described above)
wherein the administering includes repeated rounds of treatment with the microwave energy. (Deem, Para. 0097, 0175)
Regarding claim 4, the Deem/Coughlin combination teaches:
The method of claim 1, (described above) 
wherein the dermatological disease and/or condition has at least one of a microbial, genetic, allergic, autoimmune and/or malignant (cancerous) aetiology. (Deem, Para. 0092)
Regarding claim 7, the Deem/Coughlin combination teaches:
The method of claim 1, (described above)
wherein the microwave energy is administered prophylactically. (Deem, Para. 0066)
Regarding claim 8, the Deem/Coughlin combination teaches:
The method of claim 1, (described above)
wherein the microwave energy is administered directly to a site (Para. 0100; site read as target tissue; but treating the target site with keratosis, the device treats the site of pain)
Regarding claims 9 and 23, the Deem/Coughlin combination teaches:
The method of claim 1, (described above)
The method of claim 17, (described below) 
wherein the microwave energy is administered at a frequency of at least one of: between 500MHz and 200GHz; 2Application Serial No. 15 between 900MHz and 100GHz; between 5GHz to 15GHz. (Deem, Para. 0109)
Regarding claims 10 and 24, the Deem/Coughlin combination teaches:
The method of claim 1, (described above)
The method of claim 17, (described below) 
wherein the microwave energy has a frequency of 8GHz. (Deem, Para. 0109)
Deem discloses substantially all the limitations of claims 1 and 17, including a range of microwave energy administered between (Deem, Para. 0109). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate administering energy a exactly 8GHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 13, the Deem/Coughlin combination teaches:
The method of claim 1, (described above)
wherein the microwave energy is administered for anywhere between 1 s and 1 minute. (Deem, Table 1)
Regarding claim 14, the Deem/Coughlin combination teaches:
The method of claim 10, (described above)
wherein the microwave energy is administered for 5s. (Deem, Table 1)
Deem discloses substantially all the limitations of claim 14, including a range of microwave energy administered between 0.1-60 seconds (Deem, Table 1). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate administering energy for exactly 5 seconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 15, the Deem/Coughlin combination teaches:
The method of claim 1, (described above)
wherein the subject is administered one or more microwave energy doses. (Deem, Para. 0097, 0175)
Regarding claim 16, Deem teaches said method comprising administering microwave energy to said subject, (Para. 0003) wherein the microwave energy is administered at a level levels between 300MHz and 20 GHz (Para. 0109). One of ordinary skill in the art would recognize these levels as “sub-curative to the dermatological disease and/or condition,” since Deem is applying the same level of energy as disclosed in the specification, thus treating pain to the same extend as the instant application. 
Deem further teaches the dermatological disease and/or condition consisting of at least one of a wart, a tumor, a papilloma infection, an HPV associated/positive cancer, a verruca, a 
Although Deem teaches treating dermatological diseases, Deem does not explicitly disclose the dermatological disease causing pain in a subject. However, in related dermatological art, Coughlin teaches IPK causing pain (Page 783-784). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Deem based on the teachings of Coughlin to incorporate “treating pain in a subject”, since it has been established that keratosis causes pain. Thus, by reducing the condition of keratosis within a week, as taught by Deem, the pain associated with keratosis is also reduced within a week. 
Regarding claim 17, Deem teaches said method comprising administering microwave energy to said subject, (Para. 0003), wherein the microwave energy is delivered using an apparatus comprising a microwave source and a delivery system for delivering the microwave energy to the subject, (Deem, Para. 0114), and the microwave energy is administered at a level levels between 300MHz and 20 GHz (Para. 0109). One of ordinary skill in the art would recognize these levels as “sub-curative to the dermatological disease and/or condition,” since 
Deem further teaches the dermatological disease and/or condition consisting of at least one of a wart, a tumor, a papilloma infection, an HPV associated/positive cancer, a verruca, a corn, a callus, a neurovascular corn, an intractable plantar keratosis (IPK) or porokeratosis (Para. 0092; treatment for warts) and one of ordinary skill in the art would recognize that HPV commonly causes warts. Additionally, Deem teaches targeting sweat glands to treat actinic keratosis (Para. 0092), showing improved tissue results after receiving microwave application (Para. 0223-0224). By treating the keratosis, Deem treats any associated effects. Therefore, it would be obvious to one of ordinary skill in the art to have used the actinic keratosis method of Deem to treat IPK or porokeratosis and produce the same results within one week after administering the microwave energy, since keratosis is treated via the sweat glands in the method of Deem. 
Although Deem teaches treating dermatological diseases, Deem does not explicitly disclose the dermatological disease causing pain in a subject. However, in related dermatological art, Coughlin teaches IPK causing pain (Page 783-784). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Deem based on the teachings of Coughlin to incorporate “treating pain in a subject”, since it has been established that keratosis causes pain. Thus, by reducing the condition of keratosis within a week, as taught by Deem, the pain associated with keratosis is also reduced within a week. 
Regarding claim 18, the Deem/Coughlin combination teaches:
The method of claim 17, (described above) 
wherein the apparatus further comprises at least one of: a controller for controlling at least one property of the microwave energy produced by the microwave source; (Deem, Para. 0170)
a monitor for monitoring the microwave energy produced by the microwave source. (Deem, Para. 0222)
Regarding claim 20, the Deem/Coughlin combination teaches:
The method of claim 17, (described above) 
wherein the delivery system for delivering the microwave energy to the subject comprises a component for contact with the subject. (Deem, Para. 0100)
Regarding claim 22, the Deem/Coughlin combination teaches:
The method of claim 17, (described above) 
wherein the delivery system for delivering microwave energy is compatible with at least one of: an internal body part; an external body part;4Application Serial No. 15 230,808Amendment and Response a bodily surface; a lesion of an internal body part; a lesion of an external body part; and a lesion of a bodily surface. (Deem, Para. 0100)
Regarding claims 25 and 26, the Deem/Coughlin combination teaches:
The method of claim 1, (described above)
The method of claim 17, (described above)
wherein the microwave energy is administered as multiple bursts or pulses. (Deem, Para. 0097)
Regarding claim 27, the Deem/Coughlin combination teaches:
The method of claim 1, (described above)
. 

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Deem/Coughlin combination in further view of Moy (U.S. Application No. 20140066837).
Regarding claim 11, the Deem/Coughlin combination teaches:
The method of claim 1, (described above)
The Deem/Coughlin combination does not explicitly disclose delivering energy in a range of 1 and 200 J.
In related skin care art, Moy teaches:
wherein the microwave energy is administered at an energy of between 1J and 200J. (Para. 0168)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Deem/Coughlin combination based on the teachings of Moy to incorporate microwave energy administered at a specific level, in order to provide the desired therapeutic effect on different tissue of the body.
Regarding claim 12, the Deem/Coughlin/Moy combination teaches:
The method of claim 1, (described above)
wherein the microwave energy is administered at an energy of 5J, 10J, 50J, 100J or 200J. (Moy, Para. 0168)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Deem/Coughlin combination based on the teachings of Moy to incorporate microwave energy administered at a specific level, in order to provide the desired therapeutic effect on different tissue of the body.

Claims 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Deem/Coughlin combination in further view of Beale (U.S. PGPub. No. 20120016356)
Regarding claim 19, the Deem/Coughlin combination teaches:
The method of claim 17, (described above) 
The Deem/Coughlin combination does not explicitly disclose a range of epsilon relative values.
wherein the delivery system for delivering microwave energy electrically matches a range of epsilon relative values of tissue affected by at least one of the dermatological disease and/or condition. (Beale, Para. 0024-0027)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Deem/Coughlin combination based on the teachings of Beale to incorporate delivering energy that matches a range of epsilon relative values in order to ensure energy is efficiently delivered into the papilloma (Beale, 0024).
Regarding claim 21, the Deem/Coughlin/Beale combination teaches:
The method of claim 20, (described above) 
wherein the component is removable such that it can be discarded or sterilized after use. (Beale, Para. 0052; however, read as broadly as claimed, anything can be removable) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Deem/Coughlin/Beale combination based on the teachings of Beale to incorporate sterilizing or discarding part of the device in order to provide safe procedures and avoid contamination between patients.

Claims 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Deem/Coughlin combination in further view of Moy and in further view of Aknine (U.S. PGPub. No. 20060265034).
Regarding claims 28 and 29, the Deem/Coughlin combination teaches:
The method of claim 1, (described above)
 The method of claim 17, (described above)
wherein the microwave energy is administered at an energy of 50 J (Moy, Para. 0168)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Deem/Coughlin combination based on the teachings of Moy to incorporate microwave energy administered at a specific level, in order to provide the desired therapeutic effect on different tissue of the body.
The Deem/Coughlin/Moy combination does not explicitly disclose delivering 10 watts for 5 seconds or 5 watts for 5 seconds. 
In related pain treatment art, Aknine teaches:
and the microwave energy is delivered at 10 watts for a time of 5s or 5 watts for a time of 5s. (Para. 0050)
. 
Response to Arguments
Applicant’s arguments, see page 7, filed 3/15/2021, with respect to claims 1, 16 and 17 have been fully considered and are persuasive.  The rejection under U.S.C. 112(a) of 11/13/2020 has been withdrawn. 
Applicant's arguments filed 3/15/2021 with respect to the rejection of the claims have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that Deem does not teach “a reduction in pain, let alone a reduction in pain associated with one of the claimed dermatological diseases and/or conditions,” see page 9, the Examiner clarifies that Deem alone is not cited to teach this limitation. Instead, the Examiner asserts that Deem teaches treating keratosis by treating the sweat glands (Para. 0092), which shows an improved effect within one week of microwave energy (Para. 0223-00224). The secondary reference, Coughlin, teaches keratosis causing pain (Page 783-734). Thus, by treating keratosis using the method of Deem, wherein the keratosis is reduced within a week, the pain associated with keratosis, as taught by Coughlin, is also reduced within a week. Thus, the combination of Deem and Coughlin teach reducing pain of keratosis, a claimed dermatological disease and/or condition. 

For similar reason discussed above, similar recited claims 16, 17 and their dependents stand rejected. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662.  The examiner can normally be reached on M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794